STATE OF MICHIGAN

                           COURT OF APPEALS



BETTINA WINKLER, by her next friends,                               FOR PUBLICATION
HELGA DAHM WINKLER and MARVIN                                       September 21, 2017
WINKLER,                                                            9:00 a.m.

              Plaintiff-Appellee,

v                                                                   No. 323511
                                                                    Oakland Circuit Court
MARIST FATHERS OF DETROIT, INC., doing                              LC No. 2014-141112-CZ
business as NOTRE DAME PREPARATORY
HIGH SCHOOL AND MARIST ACADEMY,

              Defendant-Appellant.


                                         ON REMAND

Before: SAWYER, P.J., and K. F. KELLY and FORT HOOD, JJ.

PER CURIAM.

        This case returns to us on remand from the Michigan Supreme Court. In this action
alleging discrimination under the Persons with Disabilities Civil Rights Act (PWDCRA), MCL
37.1101 et seq., this panel, relying on Dlaikan v Roodbeen, 206 Mich App 591; 522 NW2d 719
(1994), previously held that the trial court “does not have subject-matter jurisdiction to review
plaintiff’s claim based on constitutional protections afforded by the First Amendment.”
Therefore, this Court reversed the trial court’s order denying defendant’s motion for summary
disposition. Winkler v Marist Fathers of Detroit, Inc, unpublished opinion per curiam of the
Court of Appeals, issued November 12, 2015 (Docket No. 323511); slip op at 5. In an opinion
decided June 27, 2017, the Michigan Supreme Court reversed this Court’s decision. The
Michigan Supreme Court explained:

       While Dlaikan and some other decisions have characterized the ecclesiastical
       abstention doctrine as depriving civil courts of subject matter jurisdiction, it is
       clear from the doctrine’s origins and operation that this is not so. The
       ecclesiastical abstention doctrine may affect how a civil court exercises its subject
       matter jurisdiction over a given claim; it does not divest a court of such
       jurisdiction altogether. To the extent Dlaikan and other decisions are inconsistent
       with this understanding of the doctrine, they are overruled. [Winkler v Marist


                                               -1-
         Fathers of Detroit, Inc, ___ Mich ___, ___; ___ NW2d ___ (2017) (Docket No.
         152889); slip op at 2.]

The Michigan Supreme Court remanded the case to this Court to consider defendant’s alternative
argument that it was entitled to summary disposition because the PWDCRA does not apply to its
school. Winkler, ___ Mich at ___; slip op at 15-16.

                            I. FACTS AND PROCEDURAL HISTORY

         This Court’s earlier opinion recites the following factual history underlying this case:

                 Notre Dame Marist Academy (Marist) is a private, Catholic middle school
         in Pontiac, Michigan. Notre Dame Preparatory School (Notre Dame) is a private,
         Catholic high school in Pontiac, Michigan. Together, Marist and Notre Dame
         constitute the defendant in this case, Marist Fathers of Detroit, Inc, [doing
         business as] Notre Dame Preparatory High School and Marist Academy.
         Plaintiff, Bettina Winkler, enrolled in Marist as both a seventh-grade and eighth-
         grade student. According to plaintiff’s complaint, she was “assured on numerous
         occasions that if she enrolled at Marist for 7th and 8th grade, she would be
         guaranteed placement in Notre Dame Prep for High School 9th grade.” However,
         plaintiff was not granted admission to Notre Dame. Approximately two months
         after being denied admission to Notre Dame, plaintiff was diagnosed with certain
         learning disabilities.[1] Thereafter, this lawsuit was filed, alleging in pertinent part
         discrimination under the Persons With Disabilities Civil Rights Act (PWDCRA),
         MCL 37.1401 et seq. Plaintiff alleged that despite being “long aware that [she]
         had a learning disability,” defendant denied her admission to Notre Dame and
         “consistently relied upon her learning disability . . . as a justification” for doing
         so. [Winkler, unpub op at 1-2 (footnote added).]

        Procedurally, in the trial court, plaintiff’s parents, Helga Dahm Winkler and Marvin
Winkler, filed a complaint on behalf of their daughter, alleging disability discrimination under
the PWDCRA, violation of Michigan’s Consumer Protection Act (MCPA), MCL 445.901 et
seq., and claims of tortious fraud and misrepresentation.2 Defendant filed a motion for summary
disposition pursuant to MCR 2.116(C)(4) and (C)(10). Claiming summary disposition was
warranted pursuant to MCR 2.116(C)(4), defendant focused primarily on this Court’s prior ruling
in Dlaikan, asserting the absence of subject matter jurisdiction for civil courts over a religious
school’s admissions decisions pursuant to the First Amendment of the United States
Constitution. Defendant also sought summary disposition under MCR 2.116(C)(10), arguing
that it was not aware of plaintiff’s disability at the time she was denied admission to the high


1
 According to the complaint, plaintiff was diagnosed with moderate dyslexia and dyscalculia on
March 20, 2014, along with “a specific learning disability in math, Attention
Deficit/Hyperactivity Disorder (ADHD), and an adjustment disorder with anxiety.”
2
    Plaintiff voluntarily dismissed her MCPA, fraud, and misrepresentation claims.


                                                   -2-
school, and that it had provided accommodations to plaintiff after learning of plaintiff’s
disability. Plaintiff responded to the motion, asserting, in relevant part, that defendant’s status as
a religious school did not exempt it from being subject to the PWDCRA. Plaintiff further
asserted that defendant was on notice in 2012 of plaintiff’s attention deficit hyperactivity
disorder (ADHD) diagnosis and suspected learning disability. Plaintiff also argued that Dlaikan
was not applicable and factually distinguishable from this case. In reply, defendant asserted that
as a private school, it did not fall within the ambit of the PWDCRA.

        The trial court issued an opinion and order denying defendant’s motion for summary
disposition. As relevant to the issue on remand, the trial court denied defendant’s motion for
summary disposition under MCR 2.116(C)(10), explaining, in pertinent part, as follows:

                While the [PWDCRA] does not expressly address religious schools, it is
       basic that under rules of statutory construction, words and phrases are to be
       construed according to the ordinary rules of grammar and dictionary meanings.
       Here it appears that Notre Dame Prep High School is a public or private
       institution or School system; Defendant fails to establish that the PWDCRA does
       not apply to the Notre Dame Prep High School given [the applicable] definitions
       in the act. [Citations omitted.]

        Defendant filed an application for leave to appeal in this Court, which was granted.3 On
appeal to this Court, as relevant to this remand, defendant argued that the PWDCRA is not
applicable to religious schools. Plaintiff responded that the PWDCRA was clearly applicable to
religious schools given the definition of an educational institution in MCL 37.1401,
demonstrating the Legislature’s decision to not exempt such schools.4 As noted above, this
Court reversed the trial court’s ruling on the basis that the trial court lacked subject-matter
jurisdiction where defendant’s actions in denying plaintiff admission to its school were protected
by the First Amendment. Accordingly, this Court did not reach the issue whether defendant was
an “educational institution” as contemplated by MCL 37.1401.

        Plaintiff subsequently filed an application for leave to appeal in the Michigan Supreme
Court, and following the submission of briefs and oral argument, the Michigan Supreme Court
issued an opinion holding, in pertinent part, as follows:



3
 Winkler v Marist Fathers of Detroit, Inc., unpublished order of the Court of Appeals, entered
December 18, 2014 (Docket No. 323511).
4
  On appeal, plaintiff’s position was supported by an amicus curiae brief filed by Michigan
Protection & Advocacy Service, Inc. In concurrence with plaintiff’s position that the PWDCRA
was applicable to religious schools, amicus curiae focused on the plain language of MCL
37.1401, asserting that the wording of the statute did not contain any limitations or exceptions to
the word “private.” It further asserted that defendant’s focus on the language or content of
unrelated statutes was irrelevant because the other statutes were not in pari materia with MCL
37.1401.


                                                 -3-
       The existence of subject matter jurisdiction turns not on the particular facts of the
       matter before the court, but on its general legal classification. By contrast,
       application of the ecclesiastical abstention doctrine is not determined by reference
       to the category or class of case the plaintiff has stated. . . . What matters instead is
       whether the actual adjudication of a particular legal claim would require the
       resolution of ecclesiastical questions; if so, the court must abstain from resolving
       those questions itself, defer to the religious entity’s resolution of such questions,
       and adjudicate the claim accordingly. The doctrine, in short, requires a case-
       specific inquiry that informs how a court must adjudicate certain claims within its
       subject matter jurisdiction; it does not determine whether the court has such
       jurisdiction in the first place. The instant panel thus erred, albeit understandably,
       in deeming summary disposition warranted under MCR 2.116(C)(4), and we
       reverse that determination. [Winkler, ___ Mich at ___; slip op at 12-13 (citations
       omitted).]

        The Michigan Supreme Court noted that defendant, even without disputing “this general
understanding of the ecclesiastical abstention doctrine,” also argued that plaintiff’s claim of an
alleged violation of the PWDCRA could not survive application of the doctrine. Id. at 13.
Specifically, defendant argued that despite the ability of a civil court to exercise jurisdiction of
plaintiff’s “challenge to its admissions decision, the court cannot disrupt that decision or award
the plaintiff relief as to it without impermissibly passing judgment on ecclesiastical matters.” Id.
Defendant’s argument was premised on “an analogy between the students of its high school and
the clergy and membership of a church.” Id. at 14. Arguing that church authorities maintain the
final say in matters of expulsion or excommunication from the church and that civil courts
cannot interfere in such decisions, defendant contended that “[a] parochial school’s admission or
expulsion of a student is no different . . . given the ‘integral part’ such a school can play in
furthering ‘the religious mission of the Catholic Church’ and in ‘transmitting the Catholic faith to
the next generation.’ ” Id. (citations omitted).

       In response, the Michigan Supreme Court stated, in pertinent part:

                Whether this analogy is generally sound, and whether it holds up in the
       instant case (or in Dlaikan, for that matter), we see no reason to reach at this time.
       It is for the circuit court, in the first instance, to determine whether and to what
       extent the adjudication of the legal and factual issues presented by the plaintiff’s
       claim would require the resolution of ecclesiastical questions (and thus deference
       to any answers the church has provided to those questions). It is enough for our
       purposes here to clarify that, contrary to the suggestion of Dlaikan and other
       decisions, the circuit court does, in fact, have subject matter jurisdiction over the
       plaintiff’s claim, and the judicial power to consider it and dispose of it in a
       manner consistent with the guarantees of the First Amendment. Simply put, to
       the extent that application of the ecclesiastical abstention doctrine might still
       prove fatal to the plaintiff’s claim for relief under the PWDCRA, it will not be for
       lack of “jurisdiction of the subject matter” under MCR 2.116(C)(4). [Winkler,
       ___ Mich at ___; slip op at 14-15 (footnote omitted).]



                                                 -4-
Consequently, the Michigan Supreme Court reversed this Court’s judgment regarding
defendant’s entitlement to summary disposition of the jurisdictional issue pursuant to MCR
2.116(C)(4). With reference to the issue currently on remand before this Court, our Supreme
Court stated:

       As to the defendant’s entitlement to summary disposition under MCR
       2.116(C)(10), the Court of Appeals previously declined to reach those arguments
       on which the circuit court had not yet ruled; we see no reason to disrupt that
       decision. The circuit court did, however, reject the defendant’s argument that the
       PWDCRA does not apply to its school, a ruling which the defendant challenged
       on appeal but which the panel saw no need to review given its jurisdictional
       determination. Having reversed the jurisdictional determination, we remand this
       matter to the Court of Appeals for consideration of that challenge. [Winkler, ___
       Mich at ___; slip op at 15-16.]



                                        II. ANALYSIS

       The issue on remand – whether the PWDCRA is applicable to defendant, a religious
school – is significant, yet narrow in focus. On remand, we are not instructed to evaluate
whether defendant violated the PWDCRA with regard to its dealings with plaintiff. Rather, the
Michigan Supreme Court has directed us to address only the first step in analyzing plaintiff’s
claim—whether defendant’s school qualifies as an “educational institution” as that term is
defined in the PWDCRA, MCL 37.1401.

       The starting point in our analysis is the statutory language at issue, and our analysis is
guided by the rules of statutory construction. Certain legal principles are widely recognized
concerning statutory construction. Specifically:

       A court’s primary goal when interpreting a statute is to discern legislative intent
       first by examining the plain language of the statute. [Driver v Naini, 490 Mich
       239, 246-247; 802 NW2d 311 (2011)]. Courts construe the words in a statute in
       light of their ordinary meaning and their context within the statute as a whole.
       Johnson v Recca, 492 Mich 169, 177; 821 NW2d 520 (2012). A court must give
       effect to every word, phrase, and clause, and avoid an interpretation that renders
       any part of a statute nugatory or surplusage. Id. Statutory provisions must also be
       read in the context of the entire act. Driver, 490 Mich at 247. It is presumed that
       the Legislature was aware of judicial interpretations of the existing law when
       passing legislation. People v Likine, 492 Mich 367, 398 n 61; 823 NW2d 50
       (2012). When statutory language is clear and unambiguous, courts enforce the
       language as written. Lafarge Midwest, Inc v Detroit, 290 Mich App 240, 246-
       247; 801 NW2d 629 (2010). [Lee v Smith, 310 Mich App 507, 509; 871 NW2d
       873 (2015).]

Further:



                                               -5-
       “Statutory language should be construed reasonably, keeping in mind the purpose
       of the act.” Twentieth Century Fox Home Entertainment, Inc v Dep’t of Treasury,
       270 Mich App 539, 544; 716 NW2d 598 (2006) (quotation marks and citation
       omitted). The purpose of judicial statutory construction is to ascertain and give
       effect to the intent of the Legislature. Sun Valley Foods Co v Ward, 460 Mich
       230, 236; 596 NW2d 119 (1999). In determining the Legislature’s intent, we
       must first look to the language of the statute itself. Id. Moreover, when
       considering the correct interpretation, the statute must be read as a whole. Id. at
       237. A statute must be read in conjunction with other relevant statutes to ensure
       that the legislative intent is correctly ascertained. Walters v Leech, 279 Mich App
       707, 709-710; 761 NW2d 143 (2008). The statute must be interpreted in a
       manner that ensures that it works in harmony with the entire statutory scheme. Id.
       at 710; see also Wayne Co v Auditor General, 250 Mich 227, 233; 229 NW 911
       (1930). The Legislature is presumed to be familiar with the rules of statutory
       construction and, when promulgating new laws, to be aware of the consequences
       of its use or omission of statutory language[.] In re Complaint of Pelland Against
       Ameritech Michigan, 254 Mich App 675, 687; 658 NW2d 849 (2003); Lumley v
       Univ of Michigan Bd of Regents, 215 Mich App 125, 129-130; 544 NW2d 692
       (1996). [In re MKK, 286 Mich App 546, 556-557; 781 NW2d 132 (2009).]

       MCL 37.1102 sets forth the purpose underlying the enactment of the PWDCRA as
follows:

               (1) The opportunity to obtain employment, housing, and other real estate
       and full and equal utilization of public accommodations, public services, and
       educational facilities without discrimination because of a disability is guaranteed
       by this act and is a civil right.

              (2) Except as otherwise provided in article 2 [MCL 37.1201 et seq.], a
       person shall accommodate a person with a disability for purposes of employment,
       public accommodation, public service, education, or housing unless the person
       demonstrates that the accommodation would impose an undue hardship.
       [Footnote omitted.]

       MCL 37.1402, which is part of article 4 of the PWDCRA, prohibits certain actions by an
“educational institution.” Specifically, MCL 37.1402 states as follows:

       An educational institution shall not do any of the following:

                (a) Discriminate in any manner in the full utilization of or benefit from the
       institution, or the services provided and rendered by the institution to an
       individual because of a disability that is unrelated to the individual’s ability to
       utilize and benefit from the institution or its services, or because of the use by an
       individual of adaptive devices or aids.

              (b) Exclude, expel, limit, or otherwise discriminate against an individual
       seeking admission as a student or an individual enrolled as a student in the terms,

                                                -6-
       conditions, and privileges of the institution, because of a disability that is
       unrelated to the individual’s ability to utilize and benefit from the institution, or
       because of the use by an individual of adaptive devices or aids.

              (c) Make or use a written or oral inquiry or form of application for
       admission that elicits or attempts to elicit information, or make or keep a record,
       concerning the disability of an applicant for admission for reasons contrary to the
       provisions or purposes of this act.

                (d) Print or publish or cause to be printed or published a catalog or other
       notice or advertisement indicating a preference, limitation, specification, or
       discrimination based on the disability of an applicant that is unrelated to the
       applicant’s ability to utilize and benefit from the institution or its services, or the
       use of adaptive devices or aids by an applicant for admission to the educational
       institution.

               (e) Announce or follow a policy of denial or limitation through a quota or
       otherwise of educational opportunities of a group or its members because of a
       disability that is unrelated to the group or member’s ability to utilize and benefit
       from the institution or its services, or because of the use by the members of a
       group or an individual in the group of adaptive devices or aids.

              (f) Develop a curriculum or utilize textbooks and training or learning
       materials which promote or foster physical or mental stereotypes.

With regard to educational institutions, MCL 37.1103(d) defines “disability” to include:

              (i) A determinable physical or mental characteristic of an individual,
       which may result from disease, injury, congenital condition of birth, or functional
       disorder, if the characteristic:

                                              * * *

               (C) For purposes of article 4, is unrelated to the individual’s ability to
       utilize and benefit from educational opportunities, programs, and facilities at an
       educational institution.

MCL 37.1401 defines “educational institution” in the following manner:

                As used in this article, “educational institution” means a public or private
       institution or a separate school or department of a public or private institution,
       includes an academy, college, elementary or secondary school, extension course,
       kindergarten, nursery, school system, school district, or university, and a business,
       nursing, professional, secretarial, technical, or vocational school, and includes an
       agent of an educational institution. [Emphasis added.]

       Thus, the restrictions in MCL 37.1402 apply to defendant if defendant qualifies as an
“educational institution” under MCL 37.1401.

                                                -7-
        Primarily, defendant argues that because the definition of an “educational institution” in
MCL 37.1401 does not specifically refer to religious, denominational, or parochial schools, it
does not encompass defendant’s institutions. In support of this position, defendant identifies
other statutes that include more specific references, arguing that omission of the words
denominational, parochial and religious indicates a legislative intent to not include such
organizations within the ambit of MCL 37.1401. Defendant also relies on caselaw indicating
that “when enacting legislation, the Legislature is presumed to be fully aware of existing laws,”
as well as “familiar with the rules of statutory construction and, when promulgating new laws, to
be aware of the consequences of its use or omission of statutory language[.]” In re Medina, 317
Mich App 219, 227-228; 894 NW2d 653 (2016) (citations and quotation marks omitted;
alteration in original). We disagree with defendant’s interpretation of the statutory language.

         In our view, defendant’s position does not adhere to broader rules of statutory
construction. As noted, “[t]he primary goal of judicial interpretation of statutes is to ascertain
and give effect to the intent of the Legislature[,]” with “[t]he first criterion in determining intent
[to be] the specific language of the statute.” Polkton Charter Twp v Pellegrom, 265 Mich App
88, 101-102; 693 NW2d 170 (2005) (citations omitted). Importantly, “[t]he Legislature is
presumed to have intended the meaning it plainly expressed.” Id. at 102 (citation omitted).
Consequently, “[n]othing will be read into a clear statute that is not within the manifest intention
of the Legislature as derived from the language of the statute itself.” Id. (citation omitted). The
identified and stated purpose of the PWDCRA is to afford opportunities for access to housing,
employment and education “without discrimination because of a disability” and to mandate
accommodations for individuals “with a disability” to fulfill this goal. MCL 37.1102(1) and (2).
To achieve the stated purpose, MCL 37.1401 identifies an “educational institution” as including
“a public or private institution or a separate school or department of a public or private
institution,” including “elementary or secondary school[s].” MCL 37.1401. Notably, defendant
does not dispute its status as a “private” school; rather, it contends that omission from the statute
of language specific to religious schools obviates the statute’s application to defendant.
According to Black’s Law Dictionary (10th ed), a “private school” is defined as “[a] school
maintained by private individuals, religious organizations, or corporations, funded, at least in
part, by fees or tuition, and open only to pupils selected and admitted based on religious
affiliations or other particular qualifications.”5 In addition, “private school” is defined in
Merriam-Webster’s Collegiate Dictionary (11th ed) as “a school that is established, conducted,
and primarily supported by a nongovernmental agency.” As such, the term “private school” is
broadly construed to encompass schools, including religious-based schools, such as those run by
defendant, a nongovernmental agency. Thus, we conclude that defendant’s schools comprise
“educational institution[s]” as contemplated by MCL 37.1401. Our determination is buttressed
by related statutory provisions contained in the Civil Rights Act (CRA), MCL 37.2101 et seq.,
and the private, denominational and parochial schools act, MCL 388.551 et seq.



5
  Where a word is not otherwise defined in the statute, this Court may turn to dictionary
definitions for guidance in our task of interpreting the statute. Kemp v Farm Bureau Gen Ins Co
of Mich, ___ Mich ___, ___; ___ NW2d ___ (2017) (Docket No. 151719); slip op at 8 n 27.


                                                 -8-
       First addressing the CRA, MCL 37.2401 provides an almost identical definition of an
“educational institution” to that set forth in the PWDCRA. Specifically, MCL 37.2401 states:

                As used in this article, “educational institution” means a public or private
       institution, or a separate school or department thereof, and includes an academy,
       college, elementary or secondary school, extension course, kindergarten, nursery,
       local school system, university, or a business, nursing, professional, secretarial,
       technical, or vocational school; and includes an agent of an educational
       institution.

Similar to the PWDCRA, the CRA also identifies prohibited practices of educational institutions
to include the following:

               An educational institution shall not do any of the following:

                (a) Discriminate against an individual in the full utilization of or benefit
       from the institution, or the services, activities, or programs provided by the
       institution because of religion, race, color, national origin, or sex.

              (b) Exclude, expel, limit, or otherwise discriminate against an individual
       seeking admission as a student or an individual enrolled as a student in the terms,
       conditions, or privileges of the institution, because of religion, race, color,
       national origin, or sex.

               (c) For purposes of admission only, make or use a written or oral inquiry
       or form of application that elicits or attempts to elicit information concerning the
       religion, race, color, national origin, age, sex, or marital status of a person, except
       as permitted by rule of the commission or as required by federal law, rule, or
       regulation, or pursuant to an affirmative action program.

               (d) Print or publish or cause to be printed or published a catalog, notice, or
       advertisement indicating a preference, limitation, specification, or discrimination
       based on the religion, race, color, national origin, or sex of an applicant for
       admission to the educational institution.

               (e) Announce or follow a policy of denial or limitation through a quota or
       otherwise of educational opportunities of a group or its members because of
       religion, race, color, national origin, or sex. [MCL 37.2402.]

         Notably, the CRA provides an exception in MCL 37.2403, which states that “[t]he
provisions of [MCL 37.2402] related to religion shall not apply to a religious educational
institution or an educational institution operated, supervised, or controlled by a religious
institution or organization which limits admission or gives preference to an applicant of the same
religion.” (Footnote omitted.) Thus, our review of the CRA’s statutory language illustrates the
broad and inclusive nature of the term “educational institution” that the Legislature clearly
intended, unless an exception is specifically identified, such as in MCL 37.2403. Consequently,
we conclude that the rules of statutory construction do not favor defendant’s position within the
related context of the CRA.

                                                -9-
        Similarly, a review of the private, denominational and parochial school act, MCL
388.551 et seq., is contrary to defendant’s interpretation of the PWDCRA. The stated purpose of
this act is “to provide for the supervision of private, denominational and parochial schools; to
provide the manner of securing funds in payment of the expense[s] of such supervision; to
provide the qualifications of the teachers in such schools; and to provide for the endorsement of
the provisions hereof.” 1921 PA 302. Specifically, in accordance with MCL 388.552, “[a]
private, denominational or parochial school within the meaning of this act shall be any school
other than a public school giving instruction to children below the age of 16 years, in the first 8
grades as provided for the public schools of the state, such school not being under the exclusive
supervision and control of the officials having charge of the public schools of the state.”
(Emphasis added.) While defendant suggests that the inclusion of the words “denominational or
parochial school,” in addition to the word “private,” is consistent with its position regarding the
meaning attributable to the omission of such wording in MCL 37.1401, it may just as easily be
construed that the use of the words “private, denominational or parochial” serve to reference any
non-public institution encompassed by MCL 388.552, and also emphasize the inclusiveness of
the use of the term “private” in MCL 37.1401.

        In support of its position, defendant also cites language in a variety of other statutes,
which define or identify schools as religious, denominational, or parochial. Defendant
specifically references the following statutory provisions:

       MCL 333.7410(8)(b),6 which is part of the Public Health Code, MCL 333.1101 et
       seq., and defines “school property” to include “public, private, denominational, or
       parochial school” structures.

       MCL 207.213, which is part of the motor carrier fuel tax act, MCL 207.211 et
       seq., referring to the taxation of commercial motor vehicles and exempting those
       “owned by, or leased and operated by, a nonprofit private, parochial, or
       denominational, school. . . .”

       MCL 207.1030(1)(c), which is also part of the motor carrier fuel tax act, referring
       to the exemption of motor fuel from taxation when “sold directly by the supplier
       to a nonprofit, private, parochial, or denominational school . . . and is used in a
       school bus owned . . . and operated by the educational institution. . . .”

       MCL 257.627a(1)(b), which is part of the Michigan Vehicle Code, MCL 257.1 et
       seq., defining a “school” to “mean[ ] an educational institution operated by a local
       school district or by a private, denominational, or parochial organization.”

       MCL 750.212a(2)(e), which is part of the Michigan Penal Code, MCL 750.1 et
       seq., defining a “vulnerable target” to include “[a] public, private,



6
  Defendant refers to this statutory provision as MCL 333.7410(6)(b), which reflects its earlier
iteration before its amendment by 2016 PA 128.


                                               -10-
       denominational, or parochial school offering developmental kindergarten,
       kindergarten, or any grade 1 through 12.”

       MCL 28.733(d), which is part of the Sex Offenders Registration Act, MCL
       28.721 et seq., defining a “school” to be “a public, private, denominational, or
       parochial school. . . .” [Footnote added.]

        “Contrary to [defendant’s] claim, use of the in pari materia canon of construction does
not aid [defendant’s] cause.” SBC Health Midwest, Inc v City of Kentwood, ___ Mich ___, ___;
894 NW2d 535 (2017) (Docket No. 151524); slip op at 8. “In pari materia (or the related-
statutes canon) provides that ‘laws dealing with the same subject . . . should if possible be
interpreted harmoniously.’ ” Id. at ___; slip op at 8 n 26 (citation omitted).7 Predominantly, the
in pari materia doctrine is inapplicable to the statutes defendant identifies because they do not
“deal[ ] with the same subject” matter as the PWDCRA. Id. The doctrine does, however,
support plaintiff’s allegation regarding the applicability of the PWDCRA in this case when
compared with similar provisions in the CRA, because both deal with civil rights, share a
common purpose, and “form a part of one regulatory scheme[.]” Measel v Auto Club Group Ins
Co, 314 Mich App 320, 329 n 7; 886 NW2d 193 (2016) (citation and quotation marks omitted).
Thus, on the basis of the plain and unambiguous language of MCL 37.1401, we agree with
plaintiff that defendant qualifies as an “educational institution” within the meaning of the
PWDCRA.

       We also note that the applicability of the PWDCRA to defendant is consistent with
caselaw pertaining to standing and the PWDCRA, indicating:

       [T]he PWDCRA requires that “a person shall accommodate a person with a
       disability for purposes of employment, public accommodation, public service,
       education, or housing unless the person demonstrates that the accommodation
       would impose an undue hardship.” MCL 37.1102(2). Thus, when a person offers
       goods or services to the public, the PWDCRA imposes an affirmative duty to
       accommodate disabled persons if accommodation can be accomplished without
       undue hardship on the person offering the goods or services to the public.
       [MOSES Inc v SEMCOG, 270 Mich App 401, 421; 716 NW2d 278 (2006).]




7
  As an aside, we question whether use of the in pari materia doctrine is even of utility here,
given its application as an “interpretive aid . . . [which] can only be utilized in a situation where
the section of the statute under examination is itself ambiguous.” Tyler v Livonia Pub Sch, 459
Mich 382, 392; 590 NW2d 560 (1999). “That not being the case here, [the use of] in pari
materia techniques are inappropriate.” Id. However, we address the application of the doctrine
under the present facts where defendant urges this Court to use it as a tool in discerning the
meaning of MCL 37.1401.




                                                -11-
Clearly, however, a determination that defendant is subject to the PWDCRA does not resolve
plaintiff’s contention that defendant violated the PWDCRA by denying her admission to its high
school. Thus, remand of that claim to the trial court is necessary to address and resolve that issue
on the merits. We also take this opportunity to emphasize that the Michigan Supreme Court
stated clearly that it will be “for the circuit court, in the first instance, to determine whether and
to what extent the adjudication of the legal and factual issues presented by the plaintiff’s claim
would require the resolution of ecclesiastical questions (and thus deference to any answers the
church has provided to those questions.)” Winkler, ___ Mich at ___; slip op at 14-15. In other
words, when determining whether defendant’s decision to deny plaintiff admission to its high
school violated the PWDCRA, the trial court must remain cognizant of the well-settled legal
principle that “ ‘the court may not substitute its opinion in lieu of that of the authorized tribunals
of the church in ecclesiastical matters[.]’ ” Id. at ___; slip op at 9, citing First Protestant
Reformed Church v DeWolf, 344 Mich 624, 631; 75 NW2d 19 (1956).

                                        III. CONCLUSION

         We affirm the trial court’s ruling that defendant meets the definition of an educational
institution as set forth in MCL 37.1401, and remand to the trial court for further proceedings
consistent with this opinion. We do not retain jurisdiction.



                                                              /s/ David H. Sawyer
                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Karen M. Fort Hood




                                                -12-